Citation Nr: 1439642	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a dizziness disorder, to include vertigo, labyrinthitis, and/or Meniere's disease, including as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active military duty from April 1995 to December 2002.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

In January 2012, the Board denied the issue of entitlement to service connection for bilateral hearing loss, dismissed the appeal of the denial of a compensable evaluation for onychomycosis of the left fifth toenail, and remanded the issue listed on the title page to the RO for additional treatment reports and a VA examination with nexus opinion.  Additional treatment reports were subsequently added to the record, and unsuccessful attempts were made to obtain an evaluation of the disability at issue in April 2012 and June 2012.  

As the requested records were obtained and attempts were made to obtain a VA nexus opinion, there has been substantial compliance with the January 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in July 2011, and a transcript of the hearing is of record.


FINDING OF FACT

The Veteran does not have a dizziness disorder, to include vertigo, labyrinthitis, and/or Meniere's disease that is either related to his military service or caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a dizziness disorder, to include vertigo, labyrinthitis, and/or Meniere's disease, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional relevant private evidence was subsequently added to the case after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Evidence on file indicates that the Veteran was notified at his address of record that a VA examination was scheduled for April 2012 and for June 2012; he failed to report for either examination without explanation.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2011 video conference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at his July 2011 video conference hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions relevant to the service connection issue on appeal.  The case was subsequently remanded by the Board for additional evidence.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Analysis of the Claim

The Veteran seeks service connection for a dizziness disorder, to include vertigo, labyrinthitis, and/or Meniere's disease, to include as secondary to bilateral hearing loss.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran complained in May 1996 of feeling sick and light-headed; the assessment was questionable labyrinthitis.  The Veteran noted on a Hearing Conservation Examination in August 1996 that he did not have any dizziness.  The Veteran complained in March 2001 of light-headedness.  He complained in September 2002 of occasional light-headedness.

The Veteran's December 2002 application for benefits for multiple disabilities did not include a disability related to dizziness.

VA audiological and general medical evaluations were conducted in May 2003.  The diagnoses do not include a disability related to dizziness.
A September 2008 medical report from NextCare includes a diagnosis of peripheral vertigo, not otherwise specified.

An October 2008 CT scan of the head was unremarkable.

VA treatment reports for December 2008 reveal complaints of a left earache for the past two months and occasional dizziness.  

According to a March 2009 medical report from Arizona Hearing and Balance Center, a cause for the Veteran's dizziness could not be found, as there was no evidence for benign paroxysmal positional vertigo (BPPV) or for vestibulopathy.

VA treatment records for May 2009 reveal complaints of vertigo since October 2008; vertigo was diagnosed.  

On VA neurological evaluation in November 2009, the impressions included probably BPPV, now gone; and anxiety - associated dizziness (or less likely cephalic migrainous vertigo).

VA treatment records from April 2010 to January 2011 reveal the notation of vertigo in April 2010.  The impressions in August 2010 were suspect migrainous vertigo - some secondary anxiety; and possibly prior BPPV, but none last visit or today.  

The Veteran testified at his July 2011 video conference hearing that he began having problems with dizziness and vertigo approximately a year after service entrance and that he has continued to have problems since service.

VA treatment reports dated from October 2011 to March 2014 reveal that a CT of the head in December 2011 did not show any evidence of acute ischemia.  

In response to the January 2012 Board remand, a development letter was sent to the Veteran's address of record in February 2012 and in May 2012 requesting that he complete and return an enclosed VA Form 21-4142 authorizing release of private medical records for each private physician that had treated him for dizziness since December 2002.  The May 2012 letter was returned to sender because the forward time had expired.  Although the Veteran did not provide a new address, a development letter was sent to what was reported to be the Veteran's current address in October 2012.  Although this letter was not returned to sender, no response was received from the Veteran.  Additionally, attempts to examine the Veteran in April 2012 and June 2012, as directed by the January 2012 Board remand, were unsuccessful, as the Veteran failed to appear without explanation.  

A copy of a Supplemental Statement of the Case was sent to the Veteran's address of record in January 2013 in which it was noted that the Veteran failed to report for a scheduled VA examination.  This Supplemental Statement of the Case was not returned to the Board as undelivered.  The law presumes that notice letters are properly mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 Aff'd 347 (Fed. Cir. 1995) (the law presumes the regularity of the administrative process "in the absence of clear evidence to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  Consequently, the Board finds that the Veteran had notice of the examinations.

The Board finds that VA has made an adequate attempt to obtain additional information and evidence from the Veteran, to include a current VA evaluation, and that remanding this case to obtain a current address and a current VA evaluation with nexus opinion, as suggested on behalf of the Veteran by his representative in July 2014, is not warranted.

Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

Although the Veteran complained of light-headedness in service, the only diagnosis was of questionable labyrinthitis.  The Veteran did not mention dizziness in his December 2002 claim, and no disability related to dizziness was diagnosed on VA audiological and general medical evaluations in May 2003.  In fact, the Veteran's current problems with dizziness started in 2008, which is more than five years after service discharge.  The Veteran reported in May 2009 that he had had vertigo since October 2008  There is no medical nexus opinion on file in favor of the claim.  Consequently, the evidence does not relate the Veteran's current disability related to dizziness, to include vertigo, labyrinthitis, and/or Meniere's disease, to service.  Although the Veteran contends that his dizziness disability could be secondary to bilateral hearing loss, he is not service connected for bilateral hearing loss and, therefore, service connection on a secondary basis cannot be granted.

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  However, a Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has a dizziness disorder due to service.  The diagnosis of a dizziness disorder, such as vertigo, labyrinthitis or Meniere's disease, and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

The Board finds that the Veteran's contentions that he has had a dizziness disorder since service are not credible, as there are no complaints or findings of a dizziness disorder, to include vertigo, labyrinthitis, and Meniere's disease, for over five years after service discharge, including in his December 2002 claim and the May 2003 VA evaluation, and the Veteran indicated in May 2009 that his current vertigo started in 2008.  
Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a dizziness disorder, to include vertigo, labyrinthitis, and/or Meniere's disease, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a dizziness disorder, to include vertigo, labyrinthitis, and/or Meniere's disease, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


